DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/15/2019, 06/07/2021, 08/05/2021, 12/30/2021, and 03/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 09/13/2019 were reviewed and are acceptable.
Specification
The specification filed on 09/13/2019 was reviewed and is acceptable.
Election/Restrictions
The Examiner notes a restriction requirement on the record, as noted by a telephonic restriction interview dated 05/26/2021.  The restriction requirement between inventions has been reconsidered. The restriction requirement is hereby withdrawn. 
Specifically, claim 15, directed to a method of generating electricity on a vehicle, is no longer withdrawn from consideration because there does not appear to be any reasonable search burden. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mock et al. (US 2013/0200216 A1).
Regarding claims 1, 2, and 14-15, Mock et al. discloses a vehicle, specifically an aircraft (aircraft 26), and related method of generating electricity on a vehicle, comprising:
a shift reactor, specifically a water-gas shift reactor (gas cleaning unit 10; see [0026] which describes the gas cleaning unit as a water-gas shift reactor), configured to:
receive carbon dioxide produced by the vehicle ([0026, 0042]); and
process the received carbon monoxide to produce an output comprising hydrogen ([0026, 0042]); and
a fuel cell (14) coupled to the shift reactor (as shown in Fig 1) and configured to:
receive hydrogen from the shift reactor ([0043]); and
produce, using the received hydrogen, electricity for use on the vehicle ([0029]).
Regarding claims 4-6, Mock et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses:
a fuel store (fuel tank 2) configured to store a fuel (it is noted that a fuel store, by definition, is configured to store a fuel), the fuel comprising a hydrocarbon (e.g. kerosene, [0016]); and
a fuel reformer, specifically a plasma reformer (reformation unit 8; see [0040] which describes the reforming unit as a plasma reformer), coupled to the fuel store (as shown in Fig 1) and configured to:

wherein the shift reactor is arranged to receive the carbon monoxide from the fuel reformer (as shown in Fig 1; see also [0042]); and
the output of the fuel reformer further comprises hydrogen (see [0016] which describes that hydrogenous fuel gas is produced by catalytic reformation);
the shift reactor is configured to:
receive the output of the fuel reformer from the fuel reformer (as shown in Fig 1);
process the received output of the fuel reformer to reduce a carbon monoxide content of the output of the fuel reformer and to increase a hydrogen content of the output of the fuel reformer, thereby producing an output of the shift reactor ([0026]); and
send the output of the shift reactor to the fuel cell (as shown in Fig 1).
Regarding claim 8, Mock et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses that the shift reactor is further configured to receive steam (see [0026] which describes the water gas shift reactor converting carbon monoxide under the addition of water vapor), and to process the received carbon monoxide using the received steam ([0026]).
Regarding claim 10, Mock et al. discloses all of the claim limitations as set forth above.
Mock et al. further discloses that the fuel cell is further configured to:
produce, as a result of producing the electricity, a fuel cell output comprising water ([0048]); and output the water to one or more entities on the vehicle (as shown in Fig 3d; see also [0048] which describes that water produced is removed by means of a water separator, and which reasonably reads on an entity of the vehicle), the one or more entities being remote from the fuel cell (as shown in Figs 1 and 3d).
Claim(s) 1, 3, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meacham (US 6,502,533 B1).
Regarding claims 1 and 15, Meacham discloses a vehicle (see e.g. col. 2, lines 15-19 which describes applications such as vehicle propulsion), and related method of generating electricity on a vehicle, comprising:
a shift reactor (34) configured to:
receive carbon monoxide produced by the vehicle (col. 7, lines 38-42); and
process the received carbon monoxide to produce an output comprising hydrogen (col. 7, lines 38-42); and
a fuel cell (2) coupled to the shift reactor (as shown in Fig 5) and configured to:
receive the hydrogen from the shift reactor (col. 7, lines 52-55); and 
produce, using the received hydrogen, electricity for use on the vehicle (col. 5, lines 61-63).
Regarding claim 3, Meacham discloses all of the claim limitations as set forth above.
Meacham further discloses a fuel store (not explicitly disclosed, but necessarily implied via fuel injector 17, i.e. a fuel store is necessary in order to provide fuel to the fuel injector) configured to store a fuel (it is noted that a fuel store, by definition, is configured to store a fuel);
an engine (ICE 1) configured to receive the fuel from the fuel store (via injector 17) and to combust the fuel col. 7, lines 32-33); wherein
the carbon monoxide is a product of the engine combusting the fuel (col. 7, lines 38-42); and 
the shift reactor is arranged to receive the carbon monoxide from the engine (as shown in Fig 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216 A1), as applied to claim 4 above, in view of Al-Muhaish et al. (US 2016/0257564 A1).
Regarding claim 7, Mock et al. discloses all of the claim limitations as set forth above.

Al-Muhaish et al. teaches a process for thermo-neutral reforming of liquid hydrocarbons (Title).  Al-Muhaish et al. teaches that the process can produce hydrogen-rich syngas and carbon monoxide by contacting vaporized liquid hydrocarbons, e.g. kerosene, air, and steam over a multi-component catalyst ([0027]).  Al-Muhaish et al. further teaches that such a process produces hydrogen-rich gas without the need for prior desulfurization at high gaseous hourly space velocity, while still maintaining full conversion ([0027]).
Mock et al. and Al-Muhaish et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely reforming of liquid hydrocarbons, e.g. kerosene.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the process of Al-Muhaish et al. to desulfurize the kerosene fuel of Mock et al. with the reasonable expectation that doing so would produce hydrogen-rich gas without the need for prior desulfurization at high gaseous hourly space velocity, while still maintaining full conversion, as suggested by Al-Muhaish et al.
Accordingly, the skilled artisan would find it obvious that contacting vaporized liquid hydrocarbon, e.g. kerosene, air, and steam would necessarily require a mixer to implement mixing, i.e. contacting, the components to produce a mixture for providing the mixture to the fuel reformer.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 2013/0200216 A1), as applied to claim 10 above.
Regarding claim 11, Mock et al. discloses all of the claim limitations as set forth above.

receive the fuel cell output produced by the fuel cell (as shown in Fig 3d); and 
extract the water from the fuel cell output (as shown in Fig 3d).
Mock et al. thus discloses producing water from the fuel cell output, but does not disclose providing the extracted water to one or more entities remote from the fuel cell.
Mock et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems in aircrafts.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to do something with the extracted water, and thus it would have been obvious that at a minimum the extracted water should be stored, utilized, or disposed of, any of which reasonably read on providing the extracted water to one or more entities remote from the fuel cell.
Allowable Subject Matter
Claim(s) 9, 12-13, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, the vehicle further comprising:
(claims 9 and 16) a cooling system configured to provide water as a coolant, wherein steam is produced by evaporation of the water during the cooling; and
(claim 12) a cooling system configured to receive water produced by the fuel cell and provide the water as coolant to one or more vehicle subsystems.
Mock et al. (US 2013/0200216 A1) is considered to be the closest relevant prior art to dependent claims 9, 12, and 16.  Mock et al. discloses most of the claim limitations as set forth above.
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffjann et al. (US 7,767,359 B2) discloses producing water (and uses for said water) on board an airplane.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/25/2022